MATTHIAS, J.
1. The assessment of an annual fee by a municipal ordinance upon owners of motor vehicles residing in the municipality for the privilege of operating such motor vehicles upon the streets thereof, for the declared purpose of producing a fund to be used for the cleaning, maintenance and repair of the streets of the municipality, to which use it is thereby appropriated, though denominated a license fee, is an excise tax.
2. No municipality in this state has power to levy such excise tax in addition to that levied by the state for similar purposes.
Judgment reversed.
Jones, Day, Kinkade and Robinson, JJ., concur.